Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8-11, 13-15 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamikawa (US 20120207970)
Regarding claim 1, Kamikawa teaches a  breathing structure for a lighting fixture (Fig.1 4 and 5) comprising a lamp body which has an inner cavity 22, comprising: a mounting portion 26, arranged on the lamp body and protruded from the lamp body; a through hole (vent hole 48,[0031])) , formed in the mounting portion, the through hole penetrating the mounting portion and being communicated with the inner cavity of the lamp body; a breathable film 60 ([0025]), arranged on one end (that is right end of the through hole) of the through hole facing towards an outside of the lamp body; a washer 65 (in Fig.5,[0050]), arranged on the breathable film and provided with a vent slot; and an elastic fastener 44/46A,46B ([0047]-[0048]), fastened on the mounting portion and 


Regarding claim 11, Kamikawa teaches a lighting fixture, comprising: a lamp body  (Fig.1 4 and 5), comprising an inner cavity 22; a light emitting component 16, arranged in the inner cavity; and a  breathing structure for a lighting fixture (Fig.1 4 and 5) comprising a lamp body which has an inner cavity 22, comprising: a mounting portion 26, arranged on the lamp body and protruded from the lamp body; a through hole (vent hole 48,[0031])) , formed in the mounting portion, the through hole penetrating the mounting portion and being communicated with the inner cavity of the lamp body; a breathable film 60 ([0025]), arranged on one end (that is right end of the through hole) of the through hole facing towards an outside of the lamp body; a washer 65 (in Fig.5,[0050]), arranged on the breathable film and provided with a vent slot; and an elastic fastener 44/46A,46B ([0047]-[0048]), fastened on the mounting portion and configured to compress the washer 5  (Fig.4, also see Fig.7) towards a direction of the inner cavity of the lamp body.

Regarding claims 3 and 13, Kamikawa teaches a breathing structure, wherein the elastic fastener is a U-shaped elastic fastener (44 and 46A, 46B in Fig.7).

Regarding claims 4 and 14,  Kamikawa teaches a breathing structure,  wherein: the elastic fastener comprises a pressing portion in a planar shape (middle section 44 in 

Regarding claims 5 and 15, Kamikawa teaches a breathing structure,  wherein:  the peripheral wall of the mounting portion comprises two planar-shaped lateral surfaces 26 that are opposite and parallel to each other; and in condition that the elastic fastener is fastened on the mounting portion, the retaining portions are abutted against the two planar-shaped lateral surfaces of the mounting portion.

Regarding claim 8, Kamikawa teaches a  breathing structure, wherein: the through hole is a counter bore, a bore diameter of one end, facing towards the outside of the lamp body, of the counter bore is greater than a bore diameter of the other end of the counter bore; the breathable film is arranged on a bottom surface, of the one end with a larger bore diameter, of the counter bore; and at least part of the vent slot is exposed to a top surface of the mounting portion (see sections of 54 surrouding the breathable film 60, that has two diameters).

Regarding claim 9, Kamikawa teaches a breathing structure: wherein a bottom surface of the vent slot is not lower than the top surface of the mounting portion.

Regarding claim 10, Kamikawa teaches a breathing structure, wherein the mounting portion comprises a cylindrical base close to the inner cavity of the lamp body, and a frustoconic portion that is gradually reduced from one end close to the inner cavity of the lamp body to the other end facing towards the outside of the lamp body (see the shape of extension of 26 in their left side).

Regarding claim 18, Kamikawa teaches a method of manufacturing a lighting fixture, comprising: providing a lamp body 16 comprising an inner cavity; arranging a light emitting component in the inner cavity; providing a breathing structure 60 for the lighting fixture; arranging a mounting portion 26 on the lamp body that is protruded from the lamp body; forming a through hole in the mounting portion wherein the through hole penetrates the mounting portion and is communicated with the inner cavity of the lamp body; arranging a breathable film 60 on one end (right side end of the mounting portion) of the through hole facing towards an outside of the lamp body; arranging a washer 65 on the breathable film that is provided with a vent slot; and fastening an elastic fastener (44, 46A and 46B) on the mounting portion that is configured to compress the washer towards a direction of the inner cavity of the lamp body.

Regarding claim 19, Kamikawa teaches a method further comprising: providing a pressing portion (flat portion 44) in a planar shape for the elastic fastener, connecting two bending portions (46A) to two ends of the pressing portion, and connecting two retaining portions (46B) which are opposite to each other to the two bending portions; 

Regarding claim 20, Kamikawa teaches a method, further comprising: providing two planar-shaped lateral surfaces 46A that are opposite and parallel to each other for the peripheral wall 26 of the mounting portion; and in condition that the elastic fastener is fastened on the mounting portion, abutting the retaining portions against the two planar-shaped lateral surfaces 26 of the mounting portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Bucher (US 6174077)
Regarding claims 6 and 16, Kamikawa teaches the invention set forth in claims 4 and 14, however it does not teach the at least one of the two retaining portions is provided with a barb-shaped clip; and the barb-shaped clip obliquely extends from an inner side of the retaining portion to the pressing portion and is configured to be abutted 
Bucher teaches barb type of retainer clips (Fig.6D, Abstract and col.7, lines 4 -10)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the barbed clip arrangement ,as disclosed in Bucher in the device of   Kamikawa, such that the barb-shaped clip obliquely extends from an inner side of the retaining portion to the pressing portion and is configured to be abutted against the peripheral wall of the mounting portion in condition that the elastic fastener is fastened on the mounting portion in order to prevent accident release of the breathable film.

Regarding claims 7 and 17, Kamikawa in view of Bucher teaches a breathing structure, wherein the barb-shaped clip (protruding section on right side of 500 in Fig.6D of Bucher) and the remaining portion (rest of the portion of the clip 500) are integrally molded.

 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa in view of Leddusire (US 20050111227)
Regarding claims 2 and 12, Kamikawa teaches the invention set forth in claims 1 and 11, however it does not teach the vent slot is a cross-shaped slot.
Leddusire teaches formation of slots of various shapes in order to control the movement of the element attached/held by the slot ([0041] and [0054]).


	Contact Information
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Fatima N Farokhrooz/
Examiner, Art Unit 2875